Citation Nr: 1700858	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1983 to May 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2012, the Board remanded the case for additional development.

In April 2016, the Board denied a disability rating greater than 20 percent for urinary incontinence due to chronic cystitis and denied a disability rating greater than 10 percent for Guillain-Barre syndrome as well as denied entitlement to TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 order, the Court granted a Joint Motion for Partial Remand (JMR) vacating that portion of the Board's decision which denied TDIU and remanding it to the Board for another decision, taking into consideration the matters raised in the JMR.  The appeal with respect to higher disability ratings for urinary incontinence and Guillain-Barre syndrome was dismissed and is no longer before the Board.

As discussed below, the Board finds that further development of the TDIU claim is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.  

REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that the Veteran's claim for TDIU should be returned to the Board.

Citing to Pederson v. McDonald, 27 Vet.App. 276, 286 (2015) (en banc), the parties found that the Board's April 2016 decision failed to conduct an adequate discussion regarding the Veteran's educational and occupational history.  They referred to the Veteran's February 2009 application for benefits which indicates that he completed four years of high school and "air conditioning school through VA."  His work history included jobs in customer service, as a mail carrier, and in sales.  The parties noted that because the Board did not discuss this educational and occupational history in determining whether the Veteran is able to maintain substantially gainful employment, a remand was warranted.  

Also of record are several VA examination reports.  During VA examination in March 2009, the examiner found that the Veteran's service-connected disabilities would not affect his usual daily activities.  The examiner further noted that the Veteran has no functional limitations, physical or sedentary, resulting from his service-connected conditions that would preclude employment.  During VA examination in October 2012, the examiner noted that the Veteran's service-connected disabilities did not affect his ability to work.  While these examination reports provide some information with regard to the Veteran's service-connected disabilities, they do not take into account his educational background and occupational history when addressing their impact on his ability to work.  

Based on the foregoing, and consistent with the Court's October 2016 Order, the Board finds that this matter should be remanded, and that a vocational assessment is necessary.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).

The Board also notes that the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  So, if the evidence shows that his service-connected disabilities alone preclude substantially gainful employment, the file must be referred to the Director of Compensation Services for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

Lastly, as noted above, the record reflects that the Veteran completed "air conditioning school through VA."  Because VA Vocational Rehabilitation (Voc-Rehab) services sometimes perform physical and/or mental evaluations of a veteran to determine his vocational capacity, such records are potentially relevant to the Veteran's claims for higher disability evaluations.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the Court held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Therefore, on remand, the Veteran's VA Education and Vocational Rehabilitation folder should be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  

2.  Associate the Veteran's Voc-Rehab folder with his claims file.  If these records are not available, a formal finding of such should be associated with the claims file.

3.  Schedule the Veteran for a vocational assessment with a vocational specialist or similarly qualified clinician.  The claims file must be made available to the specialist for review, and the specialist must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the specialist must so state, with a complete explanation in support of such a finding. 

The examiner should then provide an opinion as to the impact of the Veteran's service-connected disabilities on his employability, taking into consideration his level of education as well as any special training and previous work experience.  The examiner shall only consider the following service-connected disabilities:  headaches, urinary incontinence due to chronic cystitis, Guillain-Barre syndrome, residuals of a left ankle fracture, and residuals of a nose fracture. The examiner's opinion must not include any consideration of the Veteran's age or the impact of any nonservice-connected disabilities.  

The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation, including information from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Then, readjudicate the claim on appeal.  If it is determined that the Veteran is unemployable due to his service-connected disabilities, refer the claim of entitlement to a TDIU to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).


